OPINION OF THE COURT
Memorandum.
Judgment unanimously reversed, without costs, and action dismissed.
Plaintiffs claim for damages resulting from the loss of baggage during an international flight was covered by article 28 (1) of the Warsaw Convention (Convention for the Unification of Certain Rules Relating to International Transportation by Air [49 US Stat 3000, TS No. 876, reprinted following 49 *407USCA § 1502]). Inasmuch as defendant is domiciled and has its principal place of business in Switzerland, and the place where the contract was made as well as the ultimate destination was Nigeria, the Civil Court lacked subject matter jurisdiction (see, Adesina v Swissair, 648 F Supp 997).
Kassoff, P. J., Pizzuto and Williams, JJ.